eSATA ATA TTA ATA

 

 

US008522127B2
a2) United States Patent (10) Patent No.: US 8,522,127 B2
Adamson, III (45) Date of Patent: Aug. 27, 2013
(54) ALLOWING OPERATING SYSTEM ACCESS 6,012,071 A 1/2000 Krishna et al.
TO NON-STANDARD FONTS IN A NETWORK 6,057,858 A * 5/2000 Desrosiers... 345/467
6,320,587 BL* 11/2001 Funyu .. 345/467
DOCUMENT 6,324,500 B1L* 11/2001 Amroetal. we 704/8
6,718,540 B1* 4/2004 A tal. o... . 717/148
(76) Inventor: Robert G. Adamson, III, Kauai, HI 7,013,289 B2* 3/2006 Horn et al ceseeeneesesenetenes 705/26
(US)
OTHER PUBLICATIONS
(*) Notice: Subject to any disclaimer, the term of this
patent is extended or adjusted under 35 Dirk Eddelbuttel and William L. Goffe. 1999. Display and Interactive
U.S.C. 154(b) by 1912 days. Languages for the Internet: HTML, PDF, andJava. Comput. Econ. 14,
1-2 (Oct. 1999), pp. 89-107. Retrieved from http://dx.doi.org/10.
(21) Appl. No.: 11/443,664 1023/A:1008647612553.*
(22) Filed: May 30, 2006 * cited by examiner
(65) Prior Publication Data
US 2007/0055934 Al Mar. 8. 2007 Primary Examiner — Amelia Rutledge
(74) Attorney, Agent, or Firm — Patent Law Works LLP
Related U.S. Application Data
(63) Continuation of application No. 09/906,444, filed on
Jul. 16, 2001, now abandoned. 6) ABSTRACT
51) Int. Cl When a browsing computer navigates to a network document,
G1) ot 06 F 1 7/00 (2006.01) such as a web page, the corresponding server also downloads
(52) US. Cl , computer readable formatting information necessary for the
USPC . 715/204: 715/256 operating system of the browsing computer to render non-
(58) Field vel ~ ificati o S oe h a , standard characters within the network document. An instal-
USPC. a1 O34. 36 071 04. 256: 345/467_471 lation module is also downloaded to the browsing computer.
, ° ae ° 345/63 6 The installation module is loaded onto the browsing com-
See application file for complete search history. puter which in turn either permanently installs or temporarily
‘ exposes the operating system of the browsing computer to the
(56) References Cited computer readable formatting information. As a result, the
operating system of the browsing computer is able to display
U.S. PATENT DOCUMENTS the network document including the non-standard characters.
5,528,742 A 6/1996 Moore et al.
5,871,714 A * 2/1999 Budny oe 424/49
5,893,915 A * 4/1999 Cordell etal. oc... 715/262 28 Claims, 8 Drawing Sheets

 

FONT PACKAGE 304

GENERAL HEADER

DOCUMENT HEADER

601

602

 

CHARACTER OBJECTS 603
CHARACTER OBJECT A} 604

CHARACTER OBJECT B}~ US

 

 

 

FONT FILES 312
FONT FILE A 607

FONT FILE B S08

 

 

 

 

 
US 8,522,127 B2

Sheet 1 of 8

Case 3:21-cv-05305-JSC Document 1-1 Filed 07/09/21 Page 2 of 19
Aug. 27, 2013

U.S. Patent

 

 

       

 

SWVY90Ud gb YLvd Teh saingow —|9elswyydodd (SEF WaLSAs

   

 

 

 

 

 

 

WYH9Od |WYYSONd HILO] NOILWOIddY | = ONILYYSdO

  

40S)

YaLndwod Y3LNdWO9

 

 

  
       

 

 

 

 

 

 

WOMIIN —---~-----4-4+-L----» -----y----<-% y----------

 

 

 

 

 

 

V3uy 30IM
| mv¥0us
bs JOWIUSLNI | PSOVSYSLNI| | JOVUILNT | | IOVIYILNI
> | | bod ET aN 3AN¥0
WHOMI3N Y3Y¥ 1¥901 Wia3s WOILdO | JASICOUINDN) | WSIO OYVH

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

|

|

|

|

l

I

|

7 7] 72S 4/ Tersainaow | |
rT il veh 1 eC zh 4p nous aH | |
|

|

t

|

I

|

I

|

|

I
|
1
{
|
t |
LZ. _ 7
ei l lI NOLLWOIT¢d¥
{
! SO) W31SAS
|
|
|
I
|
!
|
|
I

 

 

 

 

 

 

 

 

 

SH WSLSIS ‘ [setsnvyoud
Tage | FF “aii
LINN oI
YOLINOH ONISS390Ud paeeenenapoae a |
ab sols
I
|

 

 

 

 

 

 

 
Case 3:21-cv-05305-JSC Document 1-1 Filed 07/09/21 Page 3 of 19

US 8,522,127 B2

Sheet 2 of 8

Aug. 27, 2013

U.S. Patent

 

 

 

 

 

 

 

 

 

 

¢ Old
= a H3sH0¥8
val NdNO9 yaindNod Ne
y3LNdHod
ONISMONS ONISMOUS ONISMOUS

G02

 

 

wn

200

LN3WND00
XYOMLIN

 

 

 

40S
J1NGOW
JUNSOdX3

 

 

 

£02
Y3AYIS

 

 

 

 

102

Y3LfdWod
Y3d013A30

 

 

Ne
Case 3:21-cv-05305-JSC Document 1-1 Filed 07/09/21 Page 4 of 19

US 8,522,127 B2

Sheet 3 of 8

Aug. 27, 2013

U.S. Patent

 

 

 

 

 

Ove
3000
NOILONYISNI

pOE
JOVI
LNOd

200
LN3WN000
YYOMLIN

      
      

90¢ $0¢
YINIWVX3 | | SOVINIINI
INSWNIOG) | YISN

 

 

 

 

 

YY

 

 

 

 

 

Th
SLOIPG0 TOYLNOD

a
$3 ld LNOd

£0
YIOVNOWd YILOVEWHD

 

 

 

 

 

 

 

206

 

 

YICTING INIWNDOO

WOE WwY90ud
NONWVONdd¥ Y3d073A30

 

 

 

 

 

WO? YSLNdWOD ¥3d073A30

 

 
Case 3:21-cv-05305-JSC Document 1-1 Filed 07/09/21 Page 5 of 19

US 8,522,127 B2

Sheet 4 of 8

Aug. 27, 2013

U.S. Patent

 

 

 

 

 

   
      

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

We Old
90¢ G0¢
— yaNIWWx3 | |3OVINSINI
Ove iNawngoa! | wasn
3009
NOLONYLSNI is t
JOVWOWd I< a
$193°80 10NLNOD
202 | ZH
INgWnD0d
WYOMLIN sald INOS
FOC
BOVNOVE HALOVEVHD
Oe Wyuooud
NOLWOIIdd¥ WadOT3A30

 

 

 

 

 

80€
Y3dTING LNIWNDOA

WO? Y3LNdWOD Y3d073AR0

 

 

 

 

 

 
Case 3:21-cv-05305-JSC Document 1-1 Filed 07/09/21 Page 6 of 19

U.S. Patent Aug. 27, 2013 Sheet 5 of 8 US 8,522,127 B2

 

FONT PACKAGE 304
GENERAL HEADER {~~ °"

 

 

 

DOCUMENT HEADER

 

 

 

 

CHARACTER OBJECTS 603
CHARACTER OBJECT At 5%

 

 

 

 

 

CHARACTER OBJECT BL~ 805

 

 

 

FONT FILES 342
FONT FILE A 607

 

 

 

 

 

FONT FILEB  -~ 008

 

 

 

 

 

 

 

FIG. 4
Case 3:21-cv-05305-JSC Document 1-1 Filed 07/09/21 Page 7 of 19

U.S. Patent

402~ |

SERVER 203

Aug. 27, 2013

Sheet 6 of 8 US 8,522,127 B2

BROWSING COMPUTER 204

NAVIGATE TO 401

 

r

RECEIVE REQUEST
FOR NETWORK
DOCUMENT 202

v

 

 

 

 

 

403~_|

 

DOWNLOAD NETWORK
DOCUMENT 202

NETWORK
DOCUMENT 202

 

 

 

y

RECEIVE AND BEGIN
PROCESSING NETWORK (~~ /!°
DOCUMENT 202

v

 

 

 

 

y

 

4 |

 

RECEIVE REQUEST AND
DOWNLOAD EXPOSURE
MODULE 501

REQUEST EXPOSURE pate
MODULE 504

 

 

 

 

 

 

FIG. §

v

RECEIVE AND
INSTALL EXPOSURE 47748
NODULE 504

v

 

 

 

 

 

 

INSTALLATION OR EXPOSURE
OF CHARACTERS L418
FROM CHARACTER PACKAGE

 

 

Yv
DISPLAY OF
NETWORK DOCUMENT L420

 

 

 

 
Case 3:21-cv-05305-JSC Document 1-1 Filed 07/09/21 Page 8 of 19

US 8,522,127 B2

Sheet 7 of 8

Aug. 27, 2013

U.S. Patent

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

9 ‘94
a3 m |) M 11 wm |
SINO4 1 AyoLoauid; ; 318¥L
AYLSIOTY WalSAS | 1 SINOJ | 1 INOS |
WISAS ININYWYSd | !ANWYOdWIL: | WIUSAS |
Ue ae wee ee eee ee we ! Ve oe ee ee ee !
$05
W3ISAS ONILYYIdO
405
J1N00W
JUNSOdXS
__ NOLYOIIda¥ ___ NOILYOITdd¥ 70S J1NGOW
OVS Y3HLO Ors ¥3HLO NOILYLd¥OY
9502 S02
YISHOUR YISMONS
ONIHYOSNOD*NON QNIWYOINOD

 

 

 

 

 

 
Case 3:21-cv-05305-JSC Document 1-1 Filed 07/09/21 Page 9 of 19

U.S. Patent Aug. 27, 2013 Sheet 8 of 8 US 8,522,127 B2

 

NETWORK DOCUMENT 700

INSTRUCTION CODE 340

FONT PACKAGE
704

 

 

 

APPLICATION
706

 

 

 

 

 

 

FIG. 7

 

NETWORK DOCUMENT 720

 

HTML DOCUMENT
122

INSTRUCTION CODE
310

FONT
PACKAGE
126

 

 

 

 

 

 

 

 

APPLICATION
106

 

 

 

 

 

 

FIG. 8
Case 3:21-cv-05305-JSC Document 1-1 Filed 07/09/21 Page 10 of 19

US 8,522,127 B2

1
ALLOWING OPERATING SYSTEM ACCESS
TO NON-STANDARD FONTS IN A NETWORK
DOCUMENT

CROSS-REFERENCE TO RELATED
APPLICATIONS

This application is a continuation of U.S. patent applica-
tion Ser. No. 09/906,444, filed Jul. 16, 2001, now abandoned,
which is incorporated herein by reference.

BACKGROUND OF THE INVENTION

1. The Field of the Invention

The present invention relates to the field of computer font
technology. In particular, the present invention relates to
methods, systems and computer program products for allow-
ing characters of fonts that are not standard to an operating
system of a computer to be displayed and/or otherwise used
by the operating system of the computer.

2. Relevant Technology

Authors are in the business of conveying a message
through the skillful and artistic use of characters often
referred to as “text’’. In addition to the message read from the
text, authors are often also concerned with the impression
made by the visual appearance of the text. For example, a
skilled author would not draft a technical document using the
font style ofa child’s picture book as doing so would diminish
the seriousness and professionalism of the work.

Recently, network sites, such as Internet web sites, have
been made available as a new authoring medium. For
example, an author using an authoring program loaded on a
computer can write an electronic document, such as a web
page. The authoring program may contain a number of unique
or non-standard fonts that allow the author to create the elec-
tronic document so as to have a unique or desired appearance.
In general, a font is simply a set of characters having a pre-
defined typeface or configuration. Once created, the elec-
tronic document is stored on a server. A reader can then
request and download the electronic document for display on
the reader’s computer.

Authors of conventional printed material can generally feel
assured that, unless there is some damage to the printed
material, the printed material will appear to the reader pre-
cisely as it was generated by the author. In contrast, electronic
documents requested by a reader are displayed on the reader’s
computer using only the fonts that are currently loaded on the
reader’s computer. Accordingly, if the reader’s computer
does not contain the same fonts that were used by the author
in creating the electronic document, the electronic document
is displayed on the reader’s computer in a form different than
that originally created by the author. Generally, the operating
system of the reader’s computer replaces the unknown fonts
with known fonts when displaying the electronic document.

Several attempts have been made to ensure that electronic
documents made with non-standard fonts are displayed on a
reader’s computer in the same form, i.e., same font(s), as
created by the author. One commonly used method is to
represent the text as images in a digital format, such as bit-
maps or jpeg files. These digital images, however, cannot be
resized without a loss of quality. For example, if a digital
picture of atext character is enlarged, the resolution of the text
character is also enlarged, thereby degrading the visual
appearance of the character both on the screen and in print.

Furthermore, characters represented as image files are
typically much larger than characters represented by fonts.
Accordingly, using an image file increases the size of the

10

15

20

25

30

35

40

45

50

55

60

65

2

electronic document, thereby increasing its download time.
In addition, image files take longer to display on a screen.
Thus, operations such as scrolling that require an image to be
frequently rendered are slowed down and _ otherwise
degraded. Finally, characters represented as image files can-
not be stylized. For example, such characters cannot be itali-
cized.

In another attempted solution, a first computer includes a
document builder that receives input text so that the input text
may be represented in the document. The input text is origi-
nally defined using pre-defined font descriptions. The docu-
ment builder then creates a new font description (hereinafter
called a “proprietary vector font description”) for the input
text with the aid ofa character shape recorder. The proprietary
vector font description is then placed in the document. The
first computer system then delivers the document to a second
computer system.

The second computer system includes a character shape
player which is uniquely configured to interpret the propri-
etary vector font descriptions included in the document. Ifthe
second computer system does not already have the character
shape player, the character shape player may be downloaded
with the document.

Although this latter solution improves upon the prior state
of the art, the proprietary vector font description is not stan-
dard to a reader’s operating system. Accordingly, this solu-
tion requires the use of the character shape player by every
reader’s computer that is to display an electronic document
containing the proprietary vector font. Many applications
may not be configured to access the services of the character
shape player. Accordingly, this solution does not allow the
fonts represented by the proprietary vector font description to
be freely copied and pasted into or otherwise used, such as by
printing, by other applications that do not access the services
of the character shape player. In addition, even if an applica-
tion had access to the object player mechanism, the fonts
cannot be rendered as efficiently as they could if the operating
system itself was capable of interpreting the fonts. Accord-
ingly, operations such as scrolling of the fonts is sluggish.

Therefore, what are desired are methods, systems, and
computer program products for allowing characters of fonts
that are not standard to an operating system of a reader’s
computer to be conveniently used by the operating system to
facilitate viewing, copying, pasting, printing, and/or editing
of the characters in different applications.

BRIEF SUMMARY OF THE INVENTION

The present invention extends to methods, systems, com-
puter program products and data structures for allowing an
operating system to have access to characters of non-standard
fonts included in a network document. In one embodiment, a
browser loaded on a computer navigates to a network docu-
ment, such as a web page, that is hosted by a server. In an
alternative embodiment, the network document can be any
HTML document stored on any form of computer readable
medium that can be opened by a browser. The network docu-
ment contains characters that are defined by “non-standard
fonts,” i.e., fonts that are not loaded on the requesting com-
puter and thus the corresponding characters cannot be dis-
played or otherwise used by the operating system thereof.

To enable the computer requesting or opening the network
document to generate the characters defined by the non-stan-
dard fonts, a font package containing computer readable for-
matting information necessary for an operating system to
render the corresponding characters is provided. The format-
ting information defines the configuration of each character
Case 3:21-cv-05305-JSC Document 1-1 Filed 07/09/21 Page 11 of 19

US 8,522,127 B2

3

for a corresponding font using standard font file formats such
as a scalable outline format. Installation software is also pro-
vided. The font package and installation software can be
downloaded off of the server or otherwise loaded onto the
computer.

The computer automatically executes the installation soft-
ware which in turn either permanently installs or temporarily
exposes the computer readable formatting information to the
operating system so as to enable the operating system to
render the characters of the non-standard fonts. As a result,
the network document is generated and displayed by the
computer using the same characters with which it was origi-
nally created.

Furthermore, in one embodiment the installation or expo-
sure of the computer readable formatting information is done
in a manner that the operating system of the computer has at
least temporary access to utilize the characters of the non-
standard fonts. That is, the operating system is able to use the
characters of the non-standard fonts in the same way that it
uses characters of original standard fonts. The operating sys-
tem is thus able to efficiently copy, paste, print, modify, and
otherwise edit the characters of the non-standard fonts.

BRIEF DESCRIPTION OF THE DRAWINGS

To further clarify the above and other advantages and fea-
tures of the present invention, a more particular description of
the invention will be rendered by reference to specific
embodiments thereof which are illustrated in the appended
drawings. It is appreciated that these drawings depict only
typical embodiments of the invention and are therefore not to
be considered limiting of its scope. The invention will be
described and explained with additional specificity and detail
through the use of the accompanying drawings in which:

FIG. 1 is a schematic diagram of an example of a system
that provides a suitable operating environment for the present
invention;

FIG. 2 is a schematic diagram of a network architecture in
which a developer computer can post a network document to
a server for access by browsing computers;

FIG. 3 is a schematic diagram of an architecture that may
be used to develop the network document as shown in FIG. 2
containing non-standard characters so as to facilitate delivery
of the non-standard characters to the browsing computers;

FIG. 3A is a schematic diagram of an alternative design of
the architecture shown in FIG. 3;

FIG. 4 illustrates an example ofa data structure that may be
used to deliver the non-standard characters to the browsing
computers;

FIG. 5 is a flowchart showing one method of operation of
the present invention;

FIG. 6 is a schematic diagram of an installation module
operating between a browser and an operating system;

FIG. 7 is a schematic diagram of an HTML network docu-
ment incorporating features of the present invention; and

FIG. 8 is a schematic diagram of an email based network
document incorporating features of the present invention.

DETAILED DESCRIPTION OF THE PREFERRED
EMBODIMENTS

The present invention extends to methods, systems, com-
puter program products and data structures for allowing an
operating system to have access to characters of non-standard
fonts included in a network document. In one embodiment, a
browser loaded on a computer navigates to a network docu-
ment, such as a web page, that is hosted by a server. In an

10

15

20

25

30

35

40

45

50

55

60

65

4

alternative embodiment, the network document can be any
HTML document stored on any form of computer readable
medium that can be opened by a browser. The network docu-
ment contains characters that are defined by “non-standard
fonts,” i.e., fonts that are not loaded on the requesting com-
puter and thus the corresponding characters cannot be dis-
played or otherwise used by the operating system thereof.

To enable the computer requesting or opening the network
document to generate the characters defined by the non-stan-
dard fonts, a font package containing computer readable for-
matting information necessary for an operating system to
render the corresponding characters is provided. The format-
ting information defines the configuration of each character
for a corresponding font using standard font file formats such
as a scalable outline format. Installation software is also pro-
vided. The font package and installation software can be
downloaded off of the server or otherwise loaded onto the
computer.

The computer automatically executes the installation soft-
ware which in turn either permanently installs or temporarily
exposes the computer readable formatting information to the
operating system so as to enable the operating system to
render the characters of the non-standard fonts. As a result,
the network document is generated and displayed by the
computer using the same characters with which it was origi-
nally created.

Furthermore, in one embodiment the installation or expo-
sure of the computer readable formatting information is done
in a manner that the operating system of the computer has at
least temporary access to utilize the characters of the non-
standard fonts. That is, the operating system is able to use the
characters of the non-standard fonts in the same way that it
uses characters of original standard fonts. The operating sys-
tem is thus able to efficiently copy, paste, print, modify, and
otherwise edit the characters of the non-standard fonts.

Embodiments within the scope of the present invention
include computer-readable media for carrying or having com-
puter-executable instructions or data structures stored
thereon. Such computer-readable media can be any available
media that can be accessed by a general purpose or special
purpose computer. By way of example, and not limitation,
such computer-readable media can comprise physical storage
media such as RAM, ROM, EEPROM, CD-ROM or other
optical disk storage, magnetic disk storage or other magnetic
storage devices, or any other medium which can be used to
carry or store desired program code means in the form of
computer-executable instructions or data structures and
which can be accessed by a general purpose or special pur-
pose computer.

When information is transferred or provided over a net-
work or another communications connection (either hard-
wired, wireless, or a combination of hardwired and wireless)
to acomputer, the computer properly views the connection as
a computer-readable medium. Thus, any such connection is
properly termed a computer-readable medium. Combinations
of the above should also be included within the scope of
computer-readable media. Computer-executable instructions
comprise, for example, instructions and data which cause a
general purpose computer, special purpose computer, or spe-
cial purpose processing device to perform a certain function
or group of functions.

FIG. 1 and the following discussion are intended to provide
a brief, general description of a suitable computing environ-
ment in which the invention may be implemented. Although
not required, one embodiment of the invention will be
described in the general context of computer-executable
instructions, such as program modules, being executed by
Case 3:21-cv-05305-JSC Document 1-1 Filed 07/09/21 Page 12 of 19

US 8,522,127 B2

5

computers in network environments. Generally, program
modules include routines, programs, objects, components,
data structures, etc. that perform particular tasks or imple-
ment particular abstract data types. Computer-executable
instructions, associated data structures, and program modules
represent examples of the program code means for executing
steps of the methods disclosed herein. The particular
sequence of such executable instructions or associated data
structures represents examples of corresponding acts for
implementing the functions described in such steps.

Those skilled in the art will appreciate that the invention
may be practiced in network computing environments with
many types of computer system configurations. The term
“computer” as used herein is broadly intended to include
personal computers, hand-held devices such as personal
information managers (PIMs), multi-processor systems,
microprocessor-based or programmable consumer electron-
ics, network PCs, minicomputers, mainframe computers, and
the like. The term “computer” also includes distributed com-
puting environments where tasks are performed by local and
remote processing devices that are linked (either by hard-
wired links, wireless links, or by a combination of hardwired
or wireless links) through a communications network. In a
distributed computing environment, program modules may
be located in both local and remote memory storage devices.

With reference to FIG. 1, one example of a system for
implementing the invention includes a general purpose com-
puting device in the form of a conventional computer 120.
Conventional computer 120 includes a processing unit 121, a
system memory 122, and a system bus 123 that couples vari-
ous system components including the system memory 122 to
the processing unit 121. The system bus 123 may be any of
several types of bus structures including a memory bus or
memory controller, a peripheral bus, and a local bus using any
ofa variety of bus architectures. The system memory includes
read only memory (ROM) 124 and random access memory
(RAM) 125. A basic input/output system (BIOS) 126, con-
taining the basic routines that help transfer information
between elements within the computer 120, such as during
start-up, may be stored in ROM 124.

The computer 120 may also include a magnetic hard disk
drive 127 for reading from and writing to a magnetic hard disk
139, a magnetic disk drive 128 for reading from or writing to
aremovable magnetic disk 129, and an optical disk drive 130
for reading from or writing to removable optical disk 131
such as a CD-ROM or other optical media. The magnetic hard
disk drive 127, magnetic disk drive 128, and optical disk drive
130 are connected to the system bus 123 by a hard disk drive
interface 132, a magnetic disk drive-interface 133, and an
optical drive interface 134, respectively. The drives and their
associated computer-readable media provide nonvolatile
storage of computer-executable instructions, data structures,
program modules and other data for the computer 120.
Although the exemplary environment described herein
employs amagnetic hard disk 139, aremovable magnetic disk
129 and aremovable optical disk 131, other types of computer
readable media for storing data can be used, including mag-
netic cassettes, flash memory cards, digital versatile disks,
Bernoulli cartridges, RAMs, ROMs, and the like.

Program code means comprising one or more program
modules may be stored on the hard disk 139, magnetic disk
129, optical disk 131, ROM 124 or RAM 125, including an
operating system 135, one or more application programs 136,
other program modules 137, and program data 138. A user
may enter commands and information into the computer 120
through keyboard 140, pointing device 142, or other input
devices (not shown), such as a microphone, joy stick, game

10

15

20

25

30

35

40

45

50

55

60

65

6

pad, satellite dish, scanner, or the like. These and other input
devices are often connected to the processing unit 121
through a serial port interface 146 coupled to system bus 123.
Alternatively, the input devices may be connected by other
interfaces, such as a parallel port, a game port or a universal
serial bus (USB). A monitor 147 or another display device is
also connected to system bus 123 via an interface, such as
video adapter 148. In addition to the monitor, personal com-
puters typically include other peripheral output devices (not
shown), such as speakers and printers.

The computer 120 may operate in a networked environ-
ment using logical connections to one or more remote com-
puters, such as remote computers 149a and 149b. Remote
computers 149a and 1495 may each be another personal
computer, a server, a router, a network PC, a peer device or
other common network node, and typically include many or
all of the elements described above relative to the computer
120, although only memory storage devices 150a and 1506
and their associated application programs 136a and 136b
have been illustrated in FIG. 1. The logical connections
depicted in FIG. 1 include a local area network (LAN) 151
and a wide area network (WAN) 152 that are presented here
by way of example and not limitation. Such networking envi-
ronments are commonplace in office-wide or enterprise-wide
computer networks, intranets and the Internet.

When used in a LAN networking environment, the com-
puter 120 is connected to the local network 151 through a
network interface or adapter 153. When used in a WAN net-
working environment, the computer 120 may include a
modem 154, a wireless link, or other means for establishing
communications over the wide area network 152, such as the
Internet. The modem 154, which may be internal or external,
is connected to the system bus 123 via the serial port interface
146. Ina networked environment, program modules depicted
relative to the computer 120, or portions thereof, may be
stored in the remote memory storage device. It will be appre-
ciated that the network connections shown are exemplary and
other means of establishing communications over wide area
network 152 may be used.

FIG. 1 is provided by way of illustration only. The prin-
ciples of the present invention may be implemented in any
operating environment that is able to implement the prin-
ciples of the present invention. For example, given suitable
software and/or adaptation, general-purpose computers, spe-
cial-purpose computers or special purpose processing
devices (whether now developed or to be developed in the
future) might implement the principles of the present inven-
tion. In addition, the principles of the present invention may
be implemented by software, hardware, firmware or any com-
bination thereof.

FIG. 2 illustrates a typical network environment 200 in
which one embodiment of the present invention is incorpo-
rated. Network environment 200 includes a developer com-
puter 201 and a browsing computer 204. Browsing computer
204 is loaded with a network browser 205, such as MICOR-
SOFT Internet Explorer or NETSCAPE NAVIGATOR, and is
selectively coupled in electrical communication with a net-
work 206. Network 206 can comprise one or more LANs such
as LAN 151 and/or one or more WANs such as WAN 152 as
described with FIG. 1. In the embodiment depicted, network
206 includes a server 203. Server 203 can comprise a con-
ventional Internet server or any other type or combination of
computers as previously discussed herein. Browser 205 is
configured to enable browsing computer 204 to access and
communicate with server 203.

As used herein, the term “developer computer” and
“browsing computer” is each intended to include “comput-
Case 3:21-cv-05305-JSC Document 1-1 Filed 07/09/21 Page 13 of 19

US 8,522,127 B2

7

ers” as previously defined herein. One example of developer
computer 201 and browsing computer 204 is computer 120 as
discussed with regard to FIG. 1. In one embodiment as
depicted in FIG. 2, one or more additional browsing comput-
ers 204a-6 can also be electrically coupled with network 206.
Likewise, although not required, developer computer 201 can
also be electrically coupled with network 206 through a net-
work browser.

Developer computer 201 is used to create a network docu-
ment 202. Network document 202 is shown as being hosted or
stored on server 203. As used herein, the term “network
document” is intended to mean any form of an electronic file
that can have a display character embedded therein, attached
thereto, referenced therein, such as through a link, or can
otherwise be associated therewith.

The term “character” as used herein is intended to mean
any discrete letter, number, symbol, design, mark, sign, fig-
ure, text, or the like that is currently known or created in the
future. With regard to computer code, a “character” also
includes a bit value qualified by a corresponding font or
default font. For example, as an HTML document, such as a
web page, is created, the text which is to be displayed during
normal viewing is typed in and bounded on each side by a
specific font tag. The font tag defines the name of the font,
such as Times New Roman or Courier. The computer reads
each of the characters of the text as a numerical bit value. As
an operating system processes the HTML document, the
operating system read the font tag and determines whether a
font file corresponding to the font tag is loaded in the standard
font directory. Each font file includes the formatting informa-
tion necessary for the operating system to render each char-
acter of the font.

If the font file corresponding to the font tag is loaded in the
standard font directory, the operating system determines the
bit value of each character and then renders each character by
matching the bit value to the formatting information in the
corresponding font file. Accordingly, although the letter “A”
may always have the same bit value, its configuration can be
changed by simply associating it with different font tags.
Accordingly, in one embodiment computer executable
instructions identifying a display character includes the bit
value for a character and the font or default font qualifying the
bit value.

The term “display character” as used herein means the
characters ofa network document which are intended to be or
can selectively be displayed during normal viewing of the
network document. “Display characters” are in contrast to
computer executable instructions or source code comments.

The term “non-standard character” is intended to mean
display characters of a network document for which the cor-
responding formatting information is not loaded on or other-
wise available to a browsing computer for rendering the char-
acter prior to requesting or otherwise receiving the network
document. It is appreciated that the determination of whether
a character qualifies as a non-standard character is based
solely upon what formatting information is loaded upon or
otherwise available to a discrete browsing computer. As dif-
ferent browsing computers may have different fonts and cor-
responding formatting information available thereon, a list of
non-standard characters for a discrete network document can
change between different browsing computers even if the
network document remains the same.

Furthermore, as used herein, a “font” defines one ora group
of characters each having a defined configuration. There are
thousands of different known fonts. Examples of conven-
tional letter fonts include the characters associated with
Times New Roman, Arial, and Courier. Examples of conven-

10

15

20

25

30

35

40

45

50

55

60

65

8

tional symbol fonts found on MICROSOFT Word 2000
include the characters associated with Symbol, Tahoma, and
WP Math A. Furthermore, just as an infinite number of dif-
ferent characters can be created, it is appreciated that an
infinite number of unique and different fonts can be created.

By way of example and not by limitation, “network docu-
ments” can include web pages and other forms of electronic
files that can be posted on the Internet; email communications
including those that have an HTML document attached
thereto; and an HTML document that has embedded therein
or reference to any form of application file that contains a
display character. Examples of such application files include
text files, WORDPERFECT files, power point presentation
files, and other special application files.

FIG. 3 illustrates one embodiment of developer computer
201 of FIG. 2 having a developer application program 301
loaded thereon. In one embodiment, developer application
program 301 includes a document builder 302 that allows an
author to generate network document 202. For example,
document builder 302 can be any type of existing program,
such as MICROSFT FRONTPAGE or MICROSOFT Word,
ora specially written program which is capable of forming an
HTML document.

Developer application program 301 also includes a char-
acter packager 303. One function of character packager 303 is
to generate a font package 304 that is incorporated into or
linked to network document 202. As discussed below in
greater detail, font package 304 includes the formatting infor-
mation necessary for the operating system of browsing com-
puter 204 to generate one or more display characters, gener-
ally non-standard characters, when browsing computer 204
downloads and displays network document 202.

That is, as previously discussed, one of the problems of the
prior art is that an increasing number of electronic documents
are being created using unique characters wherein corre-
sponding formatting information is not loaded on or other-
wise available to a browsing computer, i.e., non-standard
characters. Accordingly, when a browsing computer down-
loads the electronic document over a network or otherwise
receives and opens the electronic document, the electronic
document is displayed on the browsing computer without the
non-standard characters or by replacing the non-standard
characters with other characters that are available to the
browsing computer. In any the electronic document is dis-
played in a format different from that intended at its creation.

In part, character packager 303 identifies the display char-
acters used in network document 202 that are to be included
in font package 304. Character packager 303 is a program that
can be written in C++ or other languages and may runas either
a standard desktop application or within a web browser via its
own plugin technology. The identification of the display char-
acters can be accomplished in a variety of different ways. By
way of example and not by limitation, in one embodiment a
user interface 305 allows the author or another to identify
specific characters, groups of characters, or entire fonts that
are to be included within font package 304. For example,
character packager 303 can enable manual input, manual
highlighting, manual selection from a table, and/or other form
of manual selection of the specific characters, groups of char-
acters, and/or fonts which are to be included in font package
304. This selection of characters can be accomplished either
before, during, or after the creation of network document 202.

In general, the characters and/or groups which are selected
include those characters which the individual making the
selection believes the corresponding formatting information
is most likely not loaded on or otherwise available to brows-
ing computer 204 which will ultimately display network
Case 3:21-cv-05305-JSC Document 1-1 Filed 07/09/21 Page 14 of 19

US 8,522,127 B2

9

document 202. In one embodiment, rather than selecting spe-
cific characters that are actually used on network document
202, character groups and/or fonts can be selected even if all
of the characters of a group or font are not used within net-
work document 202. In yet another embodiment, all fonts
where at least one character thereof is used within network
document 202 can be selected for inclusion into font package
304.

Alternatively or in addition to user interface 305, a docu-
ment examiner 306 can be used. Document examiner 306
examines network document 202 and, based on preestab-
lished parameters, automatically selects characters, character
groups, and/or fonts for incorporation into font package 304.
For example, in one embodiment document examiner 306 can
contain a list of characters, character groups, and/or fonts
(hereinafter, “character list”), selected from the entire inven-
tory of characters and fonts available for use by document
builder 302 in the creation of document 202, which are con-
sidered likely to be non-standard characters to browsing com-
puter 204. For example, the character list may correspond to
those characters or fonts which are not standard to WIN-
DOWS 2000 or some other predefined operating system.

Simultaneously with or subsequent to the creation of net-
work document 202, document examiner 306 searches net-
work document 202 and identifies all characters within docu-
ment 202 that are found on the character list. The identified
characters are then incorporated into character packager 303.
Alternatively, document examiner 306 can search electronic
document 202 and identify all of the fonts used therein that
are located on the character list. The identified fonts are then
incorporated into character packager 303. It is appreciated
that there are a variety of different ways in which document
examiner 306 can select the characters or fonts. For example,
document examiner 306 can also include a list of standard
characters and/or fonts and then review network document
202 to identify those characters and/or fonts that are not on the
standard list.

As the different characters, character groups, and/or fonts
are selected by user interface 305 and/or document examiner
306, character packager 303 creates corresponding font files
312. Each font file 312 has a font name and corresponds to a
defined character, group of characters, or entire font. Specifi-
cally, each font file 312 includes all of the computer readable
formatting information necessary for a computer operating
system to render each of the characters associated with the
corresponding font file 312. Although the amount of format-
ting information can vary, the type of formatting information
is generally the same as that for standard fonts. For example,
the formatting information is sufficient to enable display,
printing, copying, pasting, and other conventional forms of
manipulation such as bolding, underlining, strikeout, and the
like.

The formatting information can be in any standard font file
format. In one embodiment, the formatting information is in
a scaleable outline form such as TRUETYPE. Examples of
other formats include raster and stroke. It is appreciated that
meta files can also be used.

Although each font file 312 can include formatting infor-
mation for only one character, more often, each font file 312
includes information on a group of characters or a complete
font. For example, document examiner 306 can be used to
select all characters of a given font used within network
document 202. This group of characters, which is typically
less than the entire font, is assigned to a specific font file 312.
The file is typically given a name other than the conventional

20

25

40

45

10

font name so that the sub-set of the font does not accidentally
replace the complete font which may already be loaded on a
browsing computer.

Character packager 303 also creates a discrete control
object 314 for each corresponding font file 312. Contained
within each control object 314 is select handling information
which can be used to selectively enhance, manipulate, or
otherwise alter the characters within the corresponding font
file 312. By way of example and not by limitation, the han-
dling information can facilitate stretching, twisting, looping,
unique shadowing, or any other manipulation of characters
that is not standard to an operating system. For example, the
handling information generally does not include the informa-
tion necessary for bolding, underlining, strikeout, italicizing,
outlining, and the like.

Once font files 312 and control objects 314 are completed,
character packager 303 combines and compresses font files
312 and control objects 314 so as to form font package 304.

FIG. 4 illustrates one embodiment of a data structure for
font package 304. As shown therein, font package 304
includes a general header 601 that contains general informa-
tion about font package 304 in an uncompressed state. A
document header 602 is in a compressed state and includes
general document and version information.

The discrete font files 312 are also located within font
package 304 in a compressed state. For each font file 312 has
a corresponding character object 603. Character objects 603
are substantially the same as control objects 314 in that each
character object 603 includes the handling information for the
characters of the corresponding font file 312. Unlike control
objects 314, however, character objects 603 specifically ref-
erence the corresponding font file 312 so as to facilitate han-
dling of the characters.

For example, character objects 603 include one or more
character objects such as character object A (labeled 604) and
character object B (labeled 605). Each character object ref-
erences and describes handling and version information for a
corresponding font file of font files 312. For example, char-
acter object A references and describes corresponding han-
dling and version information for font file A (labeled 607),
and character object B references and describes correspond-
ing handling and version information for font file B (labeled
608).

In one embodiment, character packager 303 can also
encrypt font package 304. It is appreciated that the data struc-
ture of font package 304 can have a variety of different con-
figurations and that the files therein need not be compressed.
Furthermore, in one embodiment, control objects 314 and
character objects 603 can be eliminated. That is, where it is
only desired to generate the characters as opposed to the
additional handling thereof, font package 304 can be created
with only font files 312.

Once font package 304 has been generated, itis assigned an
extension such as, for example, “.TRZ”’. In one embodiment,
font package 304 is imbedded directly within network docu-
ment 202. Alternatively, font package 304 can be stored in a
different directory than network document 202 at server 203
and can also be stored at a different server. In this latter case,
network document 202 references font package 304 using a
corresponding tag. Accordingly, when network document
202 is downloaded to browsing computer 204, font package
304 is also downloaded. In this description and in the claims,
a file being “referenced” ina document means that download-
ing the document also causes downloading of the file such as
through corresponding tags, such as embedded tags or object
tags, or other computer executable instructions.
Case 3:21-cv-05305-JSC Document 1-1 Filed 07/09/21 Page 15 of 19

US 8,522,127 B2

11

In addition to the creation of font package 304, character
packager 303 also creates instruction code 310, depicted in
FIG. 3, that is either referenced by or embedded within net-
work document 202. Instruction code 310 comprises com-
puter executable instructions that facilitate downloading onto
browsing computer 204 an installation module 501. As dis-
cussed below, installation module 501 is loaded onto server
203 (FIG. 2) and comprises computer-executable instructions
for automatically installing font package 304 on browsing
computer 204 when browsing computer 204 requests net-
work document 202. In one embodiment, installation module
501 comprises an ACTIVEX® control. Instruction code 310,
in one embodiment, comprises a Multipurpose Internet Mail
Extension (MIME) type which corresponds to the extension
of the font package (e.g., “.TRZ’”). The file name and relative
path of installation module 501 are identified in instruction
code 310 within a tag that indicates to the browser that instal-
lation module 501 is to be downloaded. In this regard, net-
work document 202 references installation module 501 for
downloading with network document 202.

As depicted in FIG. 2, once font package 304 and instruc-
tion code 310 have been included in network document 202,
network document 202 is loaded onto server 203 so as to
accessible by browser computer 204 over network 206. As
mentioned above, also loaded onto server 203 is installation
module 501.

In contrast to the system depicted in FIG. 3, it is appreci-
ated that document builder 302 need not be included in devel-
oper application program 301. This is because it is not nec-
essary that character packaging occur concurrently with the
building of network document 202. For example, as depicted
in FIG. 3A, network document 202 is generated using a
conventional document builder 308 that is completely sepa-
rate from a developer application program 316. Examples of
document builder 308 include all standard and specially
designed applications used for creating HTML documents.
Once network document 202 is created, character packager
303 of developer application program 316 creates font pack-
age 304 as previously discussed above with regard to FIG. 3.
In yet another embodiment, network document 202 can be
created on a separate computer and then loaded onto devel-
oper computer 201 where developer application program 316
is applied thereto.

Depicted in FIG. 5 is a flow chart showing the method of
operation between browsing computer 204 and server 203.
Actions performed primarily by server 203 are listed in the
left column while actions performed primarily by browsing
computer 204 are listed in the right column. In an act 401,
browsing computer 401 navigates to network document 202
by generating a request for network document 202 and com-
municating the request to server 203 in accordance with a
transport protocol such as, for example, HyperText Transport
Protocol (HTTP). In general, browsing computer 204 navi-
gates to network document 202 by either typing in the URL
for network document 202 or activating a link thereto.

In act 402, server 203 receives the request for network
document 202. In response to this request, server 203 down-
loads network document 202 to browsing computer 204 (act
403). Network document 202 includes either directly or indi-
rectly, such as through a reference, instruction code 310 and
font package 304. As such, instruction code 310 and font
package 304 are downloaded with network document 202.

In act 410, browsing computer 204 receives and begins
processing the computer executable instructions within net-
work document 202. In act 412, browsing computer 204
processes instruction code 310 and requests installation mod-
ule 501. The request for installation module 501 can be auto-

10

15

20

25

30

35

40

45

50

55

60

65

12

matic which automation can include a prompt. Server 203, in
act 414, receives the request and downloads installation mod-
ule 501 to browsing computer 204. In turn, in act 416, instal-
lation module 501 is installed on browsing computer 204,
such as an extension to one or more browsers. Again, the
installation of installation module 501 can be automatic
which automation can include a prompt. In turn, installation
module 501 automatically makes font package 304 available
to the operating system of browsing computer 204.

FIG. 6 illustrates installation module 501 and surrounding
elements that are emulated when computer-executable
instructions are executed by the processor associated with
browsing computer 204. Once downloaded, installation mod-
ule 501 communicates with a conforming browser 205A of
browsing computer 204 via, for example, function calls and
returns. Conforming browser 205A represents browsers that
are able to communicate with installation module 501 with-
out an intermediary module. For example, MICROSOFT
Internet Explorer may communicate directly with an
ACTIVEX® control without a plug in.

Installation module 501 also may communicate with non-
conforming browser 205B of browsing computer 204. Non-
conforming browser 205B represents browsers that are not
able to communicate with installation module 501 without an
intermediate module. Accordingly, installation module 501
communicates with non-conforming browser 205B via an
intermediary adaptation module 504. For example, if instal-
lation module 501 is an ACTIVEX control, some browsers
such as NETSCAPE may not communicate directly with
installation module 501. In this case, adaptation module 504
may be, for example, a plug-in for NETSCAPE that translates
function calls and returns. Thus, the present invention may be
implemented with a wide variety of browsers.

It is appreciated that adaptation module 504 can be selec-
tively downloaded from server 203 with installation module
501 based on the type of browser (conforming or non-con-
firming) requesting installation module 501. Alternatively,
adaptation module 504 can be incorporated into installation
module 501 and thus always downloaded but only accessed
when needed.

Browsers 205A and/or 205B can also determine whether
installation module 501 has been previously downloaded to
browsing computer 204. If so, redundant downloading of
installation module 501 may be avoided In addition, the
MIME type used in requesting installation module 501 can
also identify the desired version for installation module 501.
The browser can thus check the previously installed installa-
tion module 501 and if old, download the new version. With
Internet Explorer, the version checking can be done by check-
ing the HTML CODEBASE version specified. In
NETSCAPE NAVIGATOR a special JAVASCRIPT code can
be used to check the version number.

As depicted in FIG. 6, once installed, installation module
501 also communicates with operating system 505 of browser
computer 204, thereby accessing all the wealth of resource
offered by the operating system 505.

As depicted in FIGS. 5 and 6, in act 418, to enable operat-
ing system 505 to access the formatting information within
font package 304 the formatting information thereof is either
permanently installed on or temporarily exposed to operating
system 505. Initially, as part of the installation process, instal-
lation module 501 first decompresses, if previously com-
pressed, and deciphers, if previously encrypted, character
objects 603 and font files 312 along with the header informa-
tion contained within font package 304. Once decompressed
and deciphered, character objects 603 and font files 312 are
automatically either permanently installed on or temporarily
Case 3:21-cv-05305-JSC Document 1-1 Filed 07/09/21 Page 16 of 19

US 8,522,127 B2

13

exposed to operating system 505 by installation module 501.
Temporary exposure may occur, for example, when it is
desired to limit the use or life of the non-standard characters.
Permanent installation can be used to allow perpetual unre-
stricted use of the non-standard characters.

To facilitate permanent installation, character objects 603
and corresponding referenced font files 312 are copied into
the same directory as the other standard or permanent system
fonts 508. For example, permanent system fonts are typically
stored in a system fonts directory. The system registry 509 is
then updated to reflect the addition of the new permanent
character objects 603 and corresponding font files 312.

To facilitate temporary exposure, character objects 603 and
font files 312 are copied into a temporary fonts directory 507.
Temporary fonts directory 507 may be located so as not to be
directly accessible by a user. For example, character objects
603 and font files 312 can be copied into hidden temporary
files. Virtual memory mapped files are used to enable operat-
ing systems 505 to access the hidden temporary files. Alter-
natively, character objects 603 and font files 312 can also be
copied to virtual memory files. Once temporary fonts direc-
tory 507 is created, system font table 506 is updated to reflect
the new temporary font files 312. In one embodiment, the
installed font files 312 are enumerated in a virtual memory
array to ensure that any existing fonts with the same name are
not replaced.

Once installed or exposed, all of the currently running
applications may be notified of new font files 312 via, for
example, a standard WM_FONTCHANGE message with
HWND_BROADCAST as the target message. Server 203
may be notified of the successful installation of character
objects 603 and font files 312 via a callback to a JAVAS-
CRIPT® function provided in HTML document 202. In
NETSCAPE NAVIGATOR, this notification may be accom-
plished via LIVE CONNECT®. In Internet Explorer this
notification may be accomplished via an ACTIVEX® Com-
ponent Object Model (COM).

Temporary fonts directory 507, which contains character
objects 603 and font files 312, can be removed or at least
become inaccessible through a variety of different mecha-
nisms. For example, installation module 501 can be pro-
grammed to automatically delete character objects 603 and
font files 312 via a JAVASCRIPT® control when the browser
is turned off or when any other predefined act is performed,
such as closing network document 202 or requesting another
web page. Furthermore, due to the volatile nature of hidden
temporary files and virtual memory mapped files, these files
are either erased or become inaccessible to operating system
505 once browsing computer 204 is shut down or rebooted.

In act 420 of FIG. 5, once font files 312 are enabled on
browsing computer 204, operating system 505 uses font files
312 to generate the display of network document 202 in the
same form that it was originally created. One of the unique
benefits of the present invention is that once font files 312 are
enabled on browsing computer 204, the characters within font
files 312 can be used the same as any of the font characters
originally loaded on browsing computer 204. For example,
the characters of font files 312 can be cut, pasted, printed and
otherwise handled or manipulated, i-e., underlined, italicized,
bolded, etc., just the same as originally loaded font charac-
ters. In turn, this increases efficient inter-application func-
tionality. For example, the characters of font files 312 can also
be copied and pasted to any other application being control by
operating system 505, for example, applications 510a@ or 5105
as depicted in FIG. 6.

The above described method is only one embodiment of
the application of the present invention. By way of example

25

30

40

45

50

65

14

and not by limitation, depicted in FIG. 7 is a network docu-
ment 700 which is in HTML. Network document 700 can be
posted on a server, attached to an e-mail, recorded on a com-
puter disk or CD, or recorded on any other type of computer
readable media which can be requested by or transferred to
browsing computer 204 for opening by browser 205.

Embedded within network document 700 or included by a
linked reference is an application 706. Application 706 can
comprise any type of application program, application file,
plugin, or ACTIVEX that generates or includes one or more
display characters. Also embedded within network document
700 or included by a linked reference is a font package 704.
Font package 704 includes one or more font files which
contain the formatting information necessary for the creation
of the non-standard display characters of application 706. If
desired, character objects containing handling information
can also be incorporated into font package 704. In this
embodiment, font package 704 may be created completely
independent of application 706.

In substantially the same manner as discussed above with
regard to FIG. 5, as browser 205 opens and begins processing
network document 700, instruction code 310 embedded
therein requests installation module 501 which is down-
loaded by server 203. In turn, installation module 501 either
permanently installs or temporarily exposes the font files of
font package 704 on browsing computer 204. Accordingly, as
application 706 is opened or run so as to generate the display
characters thereof, the non-standard display characters are
displayed in their intended configuration.

In yet another embodiment, as depicted in FIG. 8, a net-
work document 720 comprises an email. Typed directly on
the email can be one or more display characters. Alternatively
or in combination therewith, an application 730 can be
attached to network document 720. Application 730 can com-
prise any type of application program or file that generates or
includes one or more display characters.

Also attached to network document 720 is an HTML docu-
ment 722. Embedded within HTML document 722 or
included by reference is a font package 726. Font package 726
includes one or more font files which contain the formatting
information necessary for the creation of the non-standard
display characters typed on the email and/or which are to be
generated or included in application 730.

During use, network document 720 is emailed to browsing
computer 204 and opened thereon. In turn, HTML document
722 is selected and then opened by browser 205. As above, as
browser 205 processes HTML document 722, instruction
code 310 embedded therein requests installation module 501
which is downloaded by server 203. In turn, installation mod-
ule 501 either permanently installs or temporarily exposes the
font files of font package 726 on browsing computer 204. In
turn, the non-standard characters typed on the email body
portion of network document 720 can be appropriately dis-
played. Furthermore, as application 706 is opened or run so as
to generate display characters, the non-standard display char-
acters can be displayed in their intended configuration.

The present invention also envisions that an HTML docu-
ment containing a font package and instruction code 310 can
also be delivered to browsing computer 204 completely sepa-
rate from an HTML document, application program, or appli-
cation file that contains corresponding non-standard display
characters. That is, once font files are permanently installed or
temporarily exposed on browsing computer 204, an HTML
document, application program, or application file that was
either previously or subsequently loaded can be run or
opened. The non-standard display character generated by the
Case 3:21-cv-05305-JSC Document 1-1 Filed 07/09/21 Page 17 of 19

US 8,522,127 B2

15

document, program, or file can then be appropriately dis-
played as a result of the loaded font files.

Thus, the principles of the present invention allow the
operating system of a browsing computer access to non-
standard characters when the browsing computer either
retrieves off of the Internet or otherwise opens a network
document or application that uses the non-standard charac-
ters. This allows the author of the electronic document or
application to feel secure that no matter how unique the
characters chosen to convey a message, the characters will be
rendered on the browsing computer as the author intended. In
addition, in one embodiment, the operating system can now
use the non-standard characters for copying and pasting
across applications, as well as any other editing or printing
that is enabled by the operating system, thus enhancing the
functionality to the end user.

The present invention may be embodied in other specific
forms without departing from its spirit or essential character-
istics. The described embodiments are to be considered in all
respects only as illustrative and not restrictive. The scope of
the invention is, therefore, indicated by the appended claims
rather than by the foregoing description. All changes which
come within the meaning and range of equivalency of the
claims are to be embraced within their scope.

What is claimed is:

1. A tangible computer readable storage medium adapted
for use with a first computer coupled to a network to make the
tangible computer readable storage medium accessible such
that the tangible computer readable storage medium is usable
by a second browsing computer coupled to the network, the
computer readable storage medium including:

computer executable instructions identifying a display
character and identifying a font used to render the dis-
play character;

a font package comprising formatting information neces-
sary for the second browsing computer to render the
display character using the identified font, the font pack-
age separate from the computer executable instructions
identifying the display character; and

an exposure module comprising instructions for retrieval
and installation of the exposure module on the second
browsing computer from the first computer and for
installation or exposure of the font package to the second
browsing computer from the first computer responsive
to the first computer receiving a request for the font
package from the second browsing computer so that the
second browsing computer can render the display char-
acter using the identified font, whereby when the display
character is displayed, the display character is displayed
using the exact same font.

2. The tangible computer readable storage medium as
recited in claim 1, wherein the computer executable instruc-
tions, the font package and the exposure module are stored, as
references on the first computer, in an HTML file.

3. The tangible computer readable storage medium as
recited in claim 1, wherein the computer executable instruc-
tions, the font package and the exposure module are stored as
references in an HTML file that is sent in an e-mail.

4. The tangible computer readable storage medium as
recited in claim 1, wherein the computer readable formatting
information comprises scaleable outlining formatting infor-
mation, commonly known as fonts.

5. The tangible computer readable storage medium as
recited in claim 1, wherein the font package further comprises
handling information that enables an operating system of the
second browsing computer to selectively manipulate the dis-

10

15

20

25

30

35

40

45

50

55

60

65

16

play character in ways not included in a default handling of
characters by the operating system for lack of non-standard
fonts.

6. The tangible computer readable storage medium as
recited in claim 1, wherein the exposure module comprises
computer executable instructions for automatic installation or
exposure of the font package.

7. The tangible computer readable storage medium as
recited in claim 6, wherein the instructions for installation or
exposure of the font package, comprises computer executable
instructions for saving the font package’s font rendering
information to an internal memory of the second browsing
computer, a hidden temporary file, or a virtual memory
mapped file.

8. A method for creating a network document recorded on
a computer readable medium, the method comprising:

creating an electronic file;

embedding within or referencing to the electronic file’s

server computer

executable instructions identifying a display character

used in the network document and identifying a font
used to render the display character;

referencing to the electronic file a font package comprising

computer readable formatting information necessary for
an operating system of a browsing computer to render
the display character using the identified font, the font
package comprising a separate file than the electronic
file;

receiving a request for an installation module from the

browsing computer processing the computer executable
instructions identifying the display character used in the
network document;

transmitting the installation module to the browsing com-

puter responsive to the request for the installation mod-
ule, the installation module comprising computer
executable instructions for retrieval of the font package
and permanent installation or temporary exposure of the
computer readable formatting information contained in
the font package on or to the operating system such that
the operating system can render the display character
using the identified font when displaying the network
document and other applications controlled by the oper-
ating system can also render the display character using
the identified font, whereby when the display character
is displayed in the network document or by the other
applications, the display character is displayed using the
exact same font described by the font package; and
embedding within or referencing to the electronic file an
adaptation module for translation of function calls and
returns in order to provide communication capabilities
with other applications running on the operating system.

9. A method as recited in claim 8, wherein the act of
creating an electronic file comprises creating a web page.

10. A method as recited in claim 8, wherein the act of
creating an electronic file comprises creating an HTML file.

11. A method as recited in claim 8, wherein the act of
embedding within or referencing to the electronic file a font
package further comprises the font package having computer
readable handling information that enables the browsing
computer’s operating system to selectively manipulate the
display character in ways not included in a default handling of
characters by the operating system for lack of non-standard
fonts.

12. A method as recited in claim 8, wherein receiving a
request for an installation module from the browsing com-
puter processing the computer executable instructions iden-
tifying the display character used in the network document
Case 3:21-cv-05305-JSC Document 1-1 Filed 07/09/21 Page 18 of 19

US 8,522,127 B2

17

automatically occurs when the browsing computer process
the computer executable instructions identifying the display
character.

13. A method as recited in claim 8, wherein the computer
executable instructions comprising the installation module
for temporary exposure of the computer readable formatting
information contained in the font package comprise computer
executable instructions for saving the computer readable for-
matting information to a system memory, a hidden temporary
file or a virtual memory mapped file.

14. A computer program recorded on a tangible computer
readable storage medium for use with an electronic file that
contains computer executable instructions identifying one or
more fonts used to render display characters using the fonts,
the computer program comprising:

code for manually or automatically selecting a character

font, a group of character fonts or all character fonts for
association with the electronic file package;

code for creating a font package separate from the elec-

tronic file package, the font package comprising com-
puter readable formatting information necessary for an
operating system of a computer to render the select
character, group of characters, or all characters included
in the electronic file package using the one or more fonts
identified within the electronic file package, and neces-
sary for other applications controlled by the operating
system to render the select character, group of charac-
ters, or all characters using the one or more identified
fonts, whereby when anyone of the characters is dis-
played by the operating system or by the other applica-
tions, the character is displayed using the exact same
identified font;

code for referencing the font package to the electronic file

and for requesting the font package response to render-
ing the select character, group of characters or all char-
acters using the one or more identified fonts; and

code for translation of function calls and returns in order to

provide communication capabilities with other applica-
tions running on the operating system.

15.A computer program as recited in claim 14, wherein the
computer readable formatting information comprises scale-
able outline formatting information.

16.A computer program as recited in claim 14, wherein the
code for creating the font package further comprises code for
creating computer readable handling information that enables
the operating system to selectively manipulate the select char-
acter, group of characters, or all characters using the one or
more fonts identified within the electronic file in ways not
included in a default handling of characters by the operating
system.

17. A computer program as recited in claim 14, further
comprising code for at least compressing or encrypting the
computer readable formatting information.

18. In association with an electronic file that contains com-
puter executable instructions identifying one or more charac-
ters associated with one or more fonts used to render the one
or more characters, a method comprising:

locating a character, or a group of characters, associated

with one or more fonts that are identified within the
electronic file;

creating a font package separate from the electronic file,

the font package comprising computer readable format-
ting information necessary for an operating system of a
computer to render the selected character or group of
characters using one or more fonts identified within the
electronic file, and necessary for other applications con-
trolled by the operating system to also render the

10

15

20

25

30

35

40

45

50

55

60

65

18

selected character or group of characters using one or
more packaged fonts, whereby a browsing computer’s
operating system and other applications can use the
exact same original font in displaying anyone of the
characters;

referencing the font package to the electronic file;

transmitting the font package to a browsing computer

responsive to a request from a browsing computer ren-
dering the electronic file package; and

providing an adaptation module for translation of function

calls and returns in order to provide communication
capabilities with other applications running on the oper-
ating system of the browsing computer.

19. A method as recited in claim 18, wherein at least a
portion of the act of selecting is accomplished automatically.

20. A method as recited in claim 18, further comprising
posting the electronic file on a network server.

21. A method as recited in claim 18, further comprising
e-mailing the electronic file having the font package embed-
ded or referenced thereto to a serving computer.

22. A method as recited in claim 18, further comprising
referencing at least the electronic file or font package to an
exposure module located on a network server, the exposure
module comprising computer executable instructions for
installation of the exposure module on a browsing computer
and for permanent installation or temporary exposure of the
computer readable formatting information contained in the
font package on or to an operating system of the computer
such that the operating system can render the selected char-
acter, group of characters using one or more original fonts.

23. In a computer network having a browsing computer
with an operating system that recognizes a standard set of
fonts, the computer network also including a server that hosts
a network document, the network document including com-
puter executable instructions identifying a display character
used in the network document and identifying a font used to
render the display character, the identified font not being
included in the standard set of fonts recognized by the oper-
ating system of the browsing computer, amethod comprising:

the browsing computer navigating to the network docu-

ment that includes the computer executable instructions
identifying the display character and font used to render
the display character that is not included in the standard
set of fonts recognized by the operating system of the
browsing computer;

the browsing computer receiving a font package separate

from the network document responsive to the browsing
computer processing the network document, the font
package comprising computer readable formatting
information necessary for the operating system of the
browsing computer to render the identified display char-
acter using the identified font when displaying the net-
work document and necessary for other applications
controlled by the operating system of the browsing com-
puter to also render the display character using the iden-
tified font, whereby when the display character is dis-
played in the network document or by the other
applications, the display character is displayed using the
exact same original font information;

the browsing computer automatically permanently install-

ing on or temporarily exposing to the operating system
the computer readable formatting information of the
font package so as to enable the operating system of the
browsing computer to render the identified display char-
acter using the identified font; and

the browsing computer providing an adaptation module for

translation of function calls and returns in order to pro-
Case 3:21-cv-05305-JSC Document 1-1 Filed 07/09/21 Page 19 of 19

US 8,522,127 B2

19

vide communication capabilities with other applications
running on the operating system.

24. A method as recited in claim 23, wherein the act of the
browsing computer automatically permanently installing on
or temporarily exposing to further comprises the browsing
computer requesting an exposure module located on the
server and loading the exposure module on the browsing
computer, the exposure module facilitating the automatically
permanently installing on or temporarily exposing to the
operating system.

25. A method as recited in claim 23, wherein the act of
temporarily exposing the computer readable formatting
information to the operating system comprises saving the
computer readable formatting information to a system
memory, a hidden temporary file or a virtual memory mapped
file.

26. In a computer network having a computer, the com-
puter having a browser and an operating system that recog-
nizes fonts used by the document’s characters, a method
comprising:

the browser of the computer opening a network document

including:

computer executable instructions identifying a display

character used in the network document and identifying
a font used to render the display character, the identified
font not being included in the standard set of fonts rec-
ognized by the operating system of the computer; and

a reference to a font package separate from the network

document, the font package comprising computer read-
able formatting information necessary for the operating

10

15

20

20

system of the computer to render the display character
using the identified font when displaying the network
document and necessary for other applications con-
trolled by the operating system of the computer to also
render the display character using the identified font,
whereby when the display character is displayed in the
network document or by the other applications, the dis-
play character is displayed using the exact same original
font information;

the computer retrieving the font package from a server and

installing on or exposing to the operating system the
computer readable formatting information of the font
package so as to enable the operating system of the
browsing computer to render the identified display char-
acter using the identified font when displaying the net-
work document; and

the computer providing an adaptation module for transla-

tion of function calls and returns in order to provide
communication capabilities with other applications run-
ning on the operating system.

27. A method as recited in claim 26, wherein the act of
exposing the computer readable formatting information to the
operating system comprises saving the computer readable
formatting information to a system memory, a hidden tempo-
rary file or a virtual memory mapped file.

28. A method as recited in claim 27, further comprising
either deleting or making inaccessible the hidden temporary
file or the virtual memory mapped file upon closure of the
browser.
